100 N.Y.2d 575 (2003)
In the Matter of LISA MARIE S., Alleged to be the Child of a Mentally Ill Parent.
DUTCHESS COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent; BILLIE JO S., Respondent. (Proceeding No. 1.)
In the Matter of PATRICIA LYNN S., Alleged to be the Child of a Mentally Ill Parent.
DUTCHESS COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent; BILLIE JO S., Respondent; MICHAEL S. BROMBERG, Law Guardian, Appellant. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted May 27, 2003.
Decided July 2, 2003.
Motion for leave to appeal dismissed upon the ground that *576 appellant, having taken no appeal to the Appellate Division, may not appeal to the Court of Appeals from the Appellate Division order of affirmance (see Burrows v Burrows, 97 NY2d 695; Dellavalle v Howell Co., 93 NY2d 953).